     Case 1:20-cr-00357-ELR-RDC Document 16-1 Filed 09/30/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

                                ATLANTA DIVISION

UNITED STATES OF AMERICA       )
                               )               CRIMINAL ACTION NO.
     vs.                       )               1:20-CR-00357-ELR-RDC
                               )
NICHOLAS TINDALL               )
______________________________)

  ORDER GRANTING ADDITIONAL TIME TO FILE PRETRIAL MOTIONS
           AND CONTINUING PRETRIAL CONFERENCE

      The Court finds that due to delays in defense counsel reviewing discovery in

this case, it was necessary to extend the time for the Defendant to file pretrial motions

and to continue the pretrial conference. The Court finds that the interests of justice

in continuing the pretrial motions deadline and in holding the pretrial conference

substantially outweigh the interests of the public and defendants in the speedy

resolution of this matter, and thus the Clerk is directed to count as excludable any

delay occurring in extending the motions deadline and the holding of the pretrial

conference. 18 U.S.C. § 3161, et seq.

      IT IS HEREBY ORDERED that the Pretrial Conference in this matter shall be

held on _________, 2020, at _______.m. and the Defendant shall file Pretrial

Motions by November 2, 2020.
   Case 1:20-cr-00357-ELR-RDC Document 16-1 Filed 09/30/20 Page 2 of 2




    SO ORDERED this _______ day of _______, 2020.



                                 ___________________________________
                                 HON. REGINA D. CANNON
                                 UNITED STATES MAGISTRATE JUDGE

PRESENTED BY:

SUZANNE HASHIMI
Georgia State Bar Number: 335616
FEDERAL DEFENDER PROGRAM, INC.
Suite 1500, Centennial Tower
101 Marietta Street, N.W.
Atlanta, Georgia 30303
(404) 688-7530
